Citation Nr: 0612991	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served in the guerillas from January 1945 to 
October 1945, and had Regular Philippine Army service from 
October 1975 to January 1946.  He died in October 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  In September 2003, within one year of notification of 
the January 2003 rating decision, a letter was received from 
the appellant in which she sought the benefits denied on 
appeal.  The Board accepts this letter as a notice of 
disagreement.  Thereafter, the RO continued to deny her 
application to reopen the claim.  The appellant was issued a 
statement of the case and she perfected her appeal.  


FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for the cause of the 
veteran's death.  A notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the RO's February 1999 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's February 1999 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's February 1999 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005),West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in November 2001, January 
2002, and July 2002.  These letters notified the claimant of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 
Further, the Board observes that the claimant has not 
contended nor argued that any defect or deficiency in the 
VCAA notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).    Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.   Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for the cause of the veteran's death in 
the November 2001 letter.  In order to establish her claim, 
she needed to submit evidence as indicated in this letter.  
This letter told her of the cause of death, as shown on the 
Certificate of Death, and that she needed medical evidence of 
a nexus.  In the July 2002 letter, she was notified of what 
qualifies as new and material evidence.  She was later again 
informed in the statement of the case and supplemental 
statement of the case.  However, she failed to submit new 
medical evidence of a relationship between the veteran's 
service and death, as noted below.  The claimant was not 
deprived of an opportunity to participate in the adjudication 
process because she did not know what evidence was needed to 
reopen her claim.  The appellant was told what evidence she 
needed to furnish in these letters.  Moreover, she had been 
similarly told on prior occasions when she had sought to 
reopen her claim, and she was subsequently told in the 
statement of the case and supplemental statement of the case 
during the course of her appeal.  Thus, the Board finds that 
the directives of Kent are satisfied.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The claimant has not identified any records in VA's 
possession or otherwise which have not been obtained.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The veteran died in October 1984.  Thereafter, the appellant 
applied for VA death benefits.  Her claim of service 
connection for the cause of the veteran's death was denied by 
the RO on several occasions.  Eventually, she perfected an 
appeal to the Board.  In a September 1996 decision, the Board 
determined that new and material evidence had not been 
received to reopen her claim.

Thereafter, the appellant again sought to reopen her claim of 
service connection for the cause of the veteran's death.  In 
a June 1997 decision, the RO determined that new and material 
evidence had not been received to reopen her claim.  In 
August 1987, the appellant inquired about her claim.  In a 
November 1987 letter, the RO informed the appellant that her 
claim was not reopened and had been previously denied.  She 
was informed that in order for her to reopen her claim, she 
had to present new and material evidence and that this 
evidence should include medical records showing that the 
cause of the veteran's death was directly or proximately the 
result of disease or injury that was incurred in or 
aggravated by the veteran's military service.  She was told 
that she could furnish the evidence at any time.  She was 
advised that recent treatment records alone were not enough 
to prove that the cause of death was service related.  She 
was also told that she did not need to send any duplicate 
records.  The appellant did not respond and the June 1997 
decision became final.  See 38 U.S.C.A. § 7105.  

In July 1998, correspondence was received from the appellant 
in which she sought to reopen her claim.  In a February 1999 
rating decision, the RO determined that new and material 
evidence had not been received to reopen her claim.  The 
appellant was notified of this decision in March 1999.  She 
did not initial an appeal and the February 1999 decision 
became final.  See 38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended in 2001.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed in September 2001.  See 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

According to the United States Court of Appeals for Veterans 
Claims (the Court), the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

At the time of the February 1999 final RO decision, the 
claims file contained the following records: the appellant's 
contentions that the veteran's death was related to service; 
service documents which did not contain medical information; 
the service medical records consisting of an Affidavit for 
Philippine Army Personnel dated January 1946 which disclosed 
that the veteran denied having any wounds or illnesses from 
December 1941 until the date of his return to military 
control; a June 1978 statement of a private physician in 
which the physician reported that he had been the hospital 
surgeon in the veteran's unit during service and that, 
sometime in 1945, the veteran fell, hit his chest and was 
hospitalized, that he had seen the veteran in June 1978 for 
complaints of chest pain, and that the impression following a 
chest x-ray study was pulmonary tuberculosis, minimal, 
bilateral; the Certificate of Death which showed that the 
veteran died in October 1984 of hypertensive heart disease 
with congestive heart failure due to chronic nephritis; a 
March 1979 medical certificate of the San Juan Medical Clinic 
showing that the veteran was treated for Koch's pneumonia, 
chronic glomerulonephreitis, and hypertension for a week in 
January 1979; a January 1997 medical certificate of A.C.J., 
M.D., in which he stated that he treated the veteran from 
December 1978 to September 1984 for Koch's pneumonia, 
chondritis, chronic glomerulonephreitis, hypertension, and 
congestive heart failure; and a December 1997 medical 
certificate of A.C.J., M.D., in which he stated that he 
treated the veteran for Koch's pneumonia, chondritis, chronic 
glomerulonephreitis, hypertension, and congestive heart 
failure, and in which the physician stated that the veteran 
injured his left side during service, that this injury 
eventually rendered the veteran unable to work and support 
his family, that his inability to support his family left 
them living in a substandard level which lead to poor 
nutrition, poor body resistance, prone to many diseases, and 
that the veteran developed diseases which lead to his death.  

The additional evidence submitted since the final February 
1999 rating decision consists of the appellant's duplicate 
contentions; a duplicate of the June 1978 statement of the 
private physician; duplicates of the January 1997 and 
December 1997 medical certificates of A.C.J., M.D.; 
duplicates of the Certificate of Death; duplicate service 
documents joint affidavit of D.D.C. and A.N. in which they 
stated that they knew the veteran during service, knew that 
he injured his chest during service, and knew that the 
veteran was treated during service by a private physician; 
and a joint affidavit of M.T. and R.P. in which they stated 
that they served with the veteran, that the veteran was 
injured in the chest during service, that the veteran was 
treated by a private physician, and that the veteran's death 
was service related.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  Specifically, the appellant has not 
submitted any competent medical evidence that attributes the 
cause of the veteran's death to disease or injury incurred in 
or aggravated by service.  The appellant has submitted 
duplicative medical evidence.  All of the medical evidence 
submitted was of record at the time of the February 1999 
final decision.  

The only new evidence consists of the affidavits of lay 
persons.  Lay persons are not shown to possess the 
appropriate medical expertise and training to competently 
offer an opinion as to current medical diagnoses, thus, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, unsupported lay statements, even if new, do 
not serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  Therefore, statements to that effect 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray.  Accordingly, there is no newly submitted competent 
medical evidence linking the veteran's death to disease or 
injury incurred or aggravated during service.  

Evidence submitted since the RO's final February 1999 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's February 1999 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


